Citation Nr: 0911830	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-27 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for a psychiatric disability (bipolar disorder and 
schizophrenia, claimed as mental illness with depression).  

In a January 2005 statement, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  A 
hearing was scheduled for February 1, 2007, but the Veteran 
failed to report.  More than one month later, he contacted 
the RO by telephone to request that his videoconference 
hearing be rescheduled.  That request was interpreted as an 
informal motion for another hearing, which was denied in 
August 2007 on the grounds that good cause had not been 
shown.  

The Board recognizes that, in addition to contacting the RO 
by telephone, the Veteran submitted a written statement, 
dated March 10, 2007, in which he indicated that he had 
missed his February 1, 2007, videoconference hearing due to a 
work obligation and requested that his hearing be 
rescheduled.  That statement, however, was filed more than 15 
days after the originally scheduled hearing date, and 
therefore does not constitute a timely motion for a new 
hearing.  See 38 C.F.R. § 20.704(d) (2008) ("motion for a 
new hearing date following a failure to appear for a 
scheduled hearing must be in writing, must be filed within 15 
days of the originally scheduled hearing date, and must 
explain why the appellant failed to appear for the hearing 
and why a timely request for a new hearing date could not 
have been submitted").  Accordingly, the Board finds that 
the RO has made reasonable efforts to assist the Veteran in 
obtaining a hearing and that additional efforts to schedule a 
hearing are not required.  


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disability 
(bipolar disorder and schizophrenia, claimed as mental 
illness with depression) first manifested several years after 
his separation from service and is unrelated to his period of 
service or to any incident therein.
CONCLUSION OF LAW

A psychiatric disability (bipolar disorder and schizophrenia, 
claimed as mental illness with depression) was not incurred 
in or aggravated by the Veteran's active service.  
38 U.S.C.A. § 1131; 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the claim for service connection for a 
psychiatric disability, proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2004 advising 
the Veteran of the evidence necessary to substantiate his 
claim, and his respective obligations of the Veteran and the 
VA in obtaining that evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  His claim was thereafter denied in a 
rating decision in January 2005.  In March 2006, the RO sent 
the Veteran an additional VCAA notice letter complying with 
the recent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The Board finds that any defect with regard to 
the timing or content of the notices to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Specifically, service treatment records are associated with 
the claims folder, as are post-service VA and private medical 
records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

The Board acknowledges that the Veteran has not been provided 
with a hearing with respect to his claim.  Nevertheless, for 
the reasons noted above, the Board finds that reasonable 
efforts have been made to assist the Veteran in this regard.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
psychoses, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

In this case, the Veteran contends that his currently 
diagnosed bipolar disorder and schizophrenia are traceable to 
an in-service incident in which a fellow soldier tried to 
stab him with a bayonet and later went to jail.  In addition, 
the Veteran maintains that, while stationed along the 
demilitarized zone in Korea in June 1987, he spoke to a 
service chaplain about "depression and mental illness" and 
asked that the chaplain "pray that [he] got healed, so [he] 
would not have to see a doctor."  

In support of his claim, the Veteran has submitted a 
statement from his mother, dated in August 2004, indicating 
that the Veteran phoned her while serving in Korea and 
complained of mental illness.  Additionally, the Veteran has 
submitted a statement from his ex-wife describing how his 
mental health deteriorated after service, resulting in his 
inability to "concentrate" and hold down a job and 
ultimately leading to his psychiatric hospitalization and 
diagnoses of bipolar disorder and schizophrenia.  
Significantly, however, the Veteran's ex-wife did not 
indicate that the Veteran's mental health problems were 
caused or aggravated by his period of active service.

Service treatment records dated from June 1985 to September 
1988 reflect that on examination prior to his entry into 
service in June 1985, the Veteran indicated that he was not 
on any medication.  He denied any history of mental illness 
and none was shown on clinical examination.  The Veteran's 
service treatment records are otherwise void of any 
complaints, diagnoses, or treatment related to psychiatric 
problems, and indicate that the Veteran refused a separation 
examination.

Post-service treatment records reflect that for a three-week 
period from December 1996 to January 1997, the Veteran was 
hospitalized in a private psychiatric facility after 
exhibiting mental health problems that interfered with his 
ability to work, sleep, and eat, and manifested in hostility 
towards his wife.  It was expressly noted at the time of his 
hospitalization that the Veteran had no prior psychiatric 
history.  He was diagnosed with bipolar affective disorder, 
manic type, and schizophrenia, for which he received in-
patient psychotherapy and medication.  

Following his discharge from the psychiatric facility in 
January 1997, the Veteran received outpatient treatment for 
bipolar disorder and schizophrenia from a private 
psychiatrist from February 1997 to February 1999.  Beginning 
in April 1999, he has received ongoing treatment for these 
conditions at the psychiatry services unit of the VA 
community-based outpatient clinic in Canton, Ohio.  

In a September 2005 statement, the Veteran's VA treating 
psychiatrist recounted the Veteran's account of in-service 
trauma, specifically his contention that "while in the 
military another soldier came at him with a bayonet and later 
than person went to jail because of it," and that this event 
caused him to become frightened and paranoid and have 
difficulty sleeping.  Significantly, however, the VA treating 
provider did not offer an opinion relating the Veteran's 
current mental health problems to service.  Nor has any other 
private or VA medical provider done so.

The Board recognizes that the Veteran and his mother have 
submitted statements indicating that his currently diagnosed 
mental illness began in service, after he was reportedly 
attacked by another soldier, and that he spoke with a 
military chaplain about mental illness and depression.  
However, the Veteran has not provided any objective evidence 
confirming that these events took place.  Nor has he 
submitted any clinical evidence of in-service psychiatric 
treatment or provided VA with any information that would 
enable VA to request such information on his behalf.  To the 
contrary, despite receiving correspondence in April 2004 and 
March 2006 requesting that he submit additional evidence to 
support his claim, the Veteran expressly indicated in a March 
2006 VCAA Notice Response that he did not have any other 
information or evidence to submit.  Consequently, any 
additional information that may have been elicited in support 
of his service connection claim has not been not obtained.  
The Board reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding any symptoms associated 
with bipolar disorder and schizophrenia during the Veteran's 
period of active service.  As there is no evidence of 
treatment for or complaints of such symptoms during service, 
the Board finds that a VA examination is not required in this 
case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, 
the Board observes that since the Veteran's mental illness 
was not diagnosed within one year of service separation, 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board acknowledges that the Veteran has submitted 
statements asserting that his currently diagnosed psychiatric 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the earliest clinical evidence of any 
mental health problem is dated in December 1996, at which 
time the Veteran was hospitalized and diagnosed with bipolar 
disorder and schizophrenia.  The Board finds it significant 
that the Veteran's treating psychiatrist at that time 
expressly noted that the Veteran had no prior psychiatric 
history, and that his ex-wife, who was then living with him, 
declined to relate any of his mental health problems to 
service.  In view of the more than eight years without 
complaints, diagnoses, or treatment of mental problems 
following the Veteran's discharge from service, there is no 
evidence of a continuity of symptomatology, and this is found 
to weigh heavily against the Veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the evidence shows that the Veteran's psychiatric 
disability developed years after service.  The probative 
medical evidence of record does not demonstrate that it was 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


